Title: New York Ratifying Convention. Fourth Speech of June 28 (John McKesson’s Version), [28 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 28, 1788]
Mr. Hamilton—There would be a rivalship of Power—That the danger was that the State Govts. would Subvert the National Government
It was not the prevailing opinion that the State Govts would be subverted.
—He says that I tho’t the Subversion of the State Govt necessary—
I wished to have an Extensive State Govt. but advanced as a reason
Reason that the State Governmts. should carry Govts. Home
The System fell Short of my Ideas in the Convention—
Mr Lansing—The Honoble. Member will recollect he said between the Individual States and the united States there would be hostility—
The member wanted to place them in the Quality of Corporations—
None of their Laws to take Effect without an Officer of the united States present—

Mr Hamilton I Supposed a Rivalship of Power—I was for giving additional Cautions in favor of the National Govt—
I held up the State Govts. as necessary to the Support of Government
I think it highly improper and uncandid for a Gent. to mention in this Committee Argumts. by me used in that Convention—
Mr. Lansing—I am charged with being uncandid & improper Behavior—
I did not at first express the matter as full as it came out afterwards—
I was compelled to it—The Matters of that Convention were no longer Secrete when their proceedings were published—
The Convention have a right to call on us—
Mr Hamilton—A disingenuty is imputed to me—That Honorable Member ought to retract it—It is improper to be here introduced—because if my Sentiments were improper—the Convention tho’t differently—To bring forth Individial Sentiments to operate agt. the Acts of Convention—
